In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated January 11, 1988, which denied the petitioner’s application for medical assistance, the petitioner appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Westchester County (Facelle, J.), entered August 31, 1988, as, inter alia, dismissed so much of the petition as alleged that the State Social Services Law is violative of the Supremacy Clause of the Federal Constitution.
Ordered that the appeal is dismissed, without costs or disbursements, and the order entered August 31, 1988, is vacated; and it is further,
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, with costs.
Since questions of substantial evidence are involved, this *587proceeding should have been transferred to this court pursuant to CPLR 7804 (g). However, this court will treat the matter as one initially transferred here and will review the administrative determination de novo (see, Matter of Old Country Toyota Corp. v Adduci, 136 AD2d 706; People ex rel. McClatchie v Reid, 105 AD2d 721; CPLR 7804 [g]).
We note that Social Services Law § 366 (5) and its implementing regulations are in accord with Federal law (see, e.g., 42 USC §§ 1382b, 1396p) and are not violative of the Supremacy Clause (see, Matter of Kircher v Perales, 112 AD2d 431). We further find that the determination is supported by substantial evidence. Under the circumstances, where the petitioner could offer only questionable proof that certain transfers of resources were made exclusively for some purpose other than to qualify for assistance, the denial of her application for medical assistance cannot be considered irrational and should be upheld (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181-182; Matter of Krakower v State of New York, Div. of Hous. & Community Renewal, 137 AD2d 688, 689). Mangano, J. P., Brown, Lawrence and Fiber, JJ., concur.